DETAILED ACTION
Status of Application
The amendments and response filed 12 July 2022 are acknowledged and have been considered in their entireties.  Claims 17-21 are new and commensurate in scope with the previous examined claims.  Thus, claims 1-2 and 4-21 are pending; Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 4-5, 14-21 are subject to examination on the merits.

Withdrawal of Previous Rejection(s)
The rejection of claims 1-2, 4-5 and 14-15 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Marahiel et al. (US 2010/0285563 - cited previously), is withdrawn in view of the amendments to the claims which recite that termination module release the synthesized molecule.  Marahiel et al. do not teach this limitation.

Maintained/Modified Rejection – Modification Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al. (Biochemistry, 2011 – cited previously) as evidenced by Bloudoff & Schmeing (BBA – Proteins and Proteomics, 2017 – cited herein).
Haynes et al. teach:
Regarding claims 1, 4, 17,20 an artificial non-ribosomal peptide synthase wherein the domains are from fungal sources, comprising from N- to C-terminal, an adenylation domain (A), a thiolation domain (T) and a C-terminal, heterologous (C) condensation domain.  As taught by Haynes et al., fungal NRPS do not utilize terminal thioester domains (Te) like bacterial NRPS (See p. 5668, last paragraph; p. 5673, Construction of C-domain Swapped Chimeric Proteins).  It is stated: “Such terminal C-domains of fungal NRPSs may catalyze the chain release of the peptide via cyclization by mediating the attack of intramolecular or intermolecular nucleophiles.” See p. 5669, 1st col., 1st sentence.  They subsequently determine the catalytic action of the C-terminal domain of fungal NRPSs.  
Regarding claim 2, 14-15, 18-19 the C-terminal condensation domain is heterologous to the A-T domains and thus is non-naturally occurring, and especially given it ends in a His-tag (See p. 5670, “Cloning fo TqaH, Stand-Alone C-….”).
  Regarding claim 16, said C-domain is both a condensation and epimerization  domain (See p. 5675, 2nd col.). 
Regarding the new limitation that the termination module releases the produced product, while suggested by Haynes et al., Bloudoff & Schmeing evidences that the termination module from fungal sources have specialized C domains and indeed possess this inherent function of product release – See Section 3.5.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state that while Haynes et al. discuss synthesis of arificiant NRPS and their activity, they focus on the C domain stereochemistry of the resulting synthesized molecules.  They do not, however, discuss release of the synthesized molecules as being from the C domain of the chimera’s.  
	The Examiner acknowledged Applicant’s arguments but disagrees.  In the first instance, Haynes et al. state “Such terminal C-domains of fungal NRPSs may catalyze the chain release of the peptide via cyclization by mediating the attack of intramolecular or intermolecular nucleophiles.” See p. 5669, 1st col., 1st sentence.  They subsequently determine the catalytic mode of action of the C-terminal domain of fungal NRPSs for this release.  Nonetheless, the evidentiary reference of Bloudoff & Schmeing provides evidence that the fungal NRPS C terminal domains that Haynes et al. utilize do indeed catalyze the release of the synthesized products.  Said evidentiary evidence is introduced based upon the amendments to claim 1 and new claims 17-21.

Conclusion
No claim is allowed.  Claims 5 and 21 are objected to for being dependent upon a rejected base claim but would be allowable if all limitations of the claims are inserted into the independent claim, including any limitations of any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 September 2022